DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities:  the claims are not clear in the explanation of how the data transfer is being prevented. The specification does not help clarify how the data transfer is prevented either.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Piccionelli, US Patent Publication 2010/0226617 in view of Brenner et al., US Patent 9,451,391.
Regarding independent claim 1, Piccionelli teaches a method, comprising: 
providing an interactive device (ornamental member 14 of figure 2 that is given to be interactive in paragraph 0097) having at least one of a display screen (a display member 20 of figure 2) and an audio component (auditory generating device described in paragraph 0062); 
connecting the interactive device with a user device (figure 1 shows the pairing of the ornamental member 14 with the data controller 16 and computer of the processor 12 as described in paragraph 0050); 
allowing one-way data stream transfer from the user device to the interactive device based on the connection (paragraph 0054 explains how data is transferred from the user device of the data controller 16 to the ornament through the receiving member 22 of figure 2, but not the other way around); 
preventing data transfer from the interactive device to the user device based on the connection (paragraphs 0051-0054, especially paragraph 0054 explain how the ornament receives data but there is no way to transmit in the reverse direction); and
displaying images via the display screen (paragraph 0061 explains that “the controller 16 retrieves the appropriate data files from the storage database and transmits the data to the receiving member 22 of the ornamental member 14 via the processor 12. The receiving member 22 transmits the data to the display member 20 for display.”) or emitting sound via the audio component (paragraph 0062 explains that “the ornamental apparatus comprises an auditory generating device, such as speakers, or mini generators, wherein the auditory generating device is configured to receive instructions from the data controller 16 to generate and produce the transmitted auditory data”) based on the one-way data stream transfer (paragraph 0054 explains how data is transferred from the user device of the data controller 16 to the ornament through the receiving member 22 of figure 2); 
wherein the interactive device is a non-transmitting device (paragraphs 0051-0054, especially paragraph 0054 explain how the ornament receives data but there is no hardware described to allow transmitting in the given embodiment); and
wherein the interactive device is a non-camera-equipped device or a non-microphone-equipped device (paragraphs 0051-0055 explains the components of the ornamental member 14 that is not given to include a camera or microphone as the device does not take in input and is an output device in the given embodiment as given in paragraphs 0010 and 0024).  
Although Piccionelli teaches the connection between the interactive device and the user device, Piccionelli is not clear that the devices are paired together. Brenner et al. teaches pairing the interactive device with a user device (pairings of devices described in abstract and shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pairing connection between devices taught by Brenner et al. into the system of Piccionelli. The rationale to combine would be to allow short-range wireless connection between two short-range devices (column 1, line 49-63 of Brenner et al.).
Regarding claim 2, Piccionelli teaches the method of claim 1, wherein the interactive device is a non-recording device (paragraphs 0051-0055 explains the components of the ornamental member 14 that is not given to include a recording component and is given in paragraphs 0061, 0067, and 0101 to merely transmit recordations and not create them).  
Regarding claim 3, Piccionelli teaches the method of claim 2, wherein the interactive device is both a non-camera-equipped device and a non-microphone-equipped device (paragraphs 0051-0055 explains the components of the ornamental member 14 that is not given to include a camera or microphone as the device does not take in input and is an output device as given in paragraphs 0010 and 0024).  
Regarding claim 4, Piccionelli teaches the method of claim 1, wherein the interactive device receives data from the user device but does not transmit data to the user device based on the connection (paragraphs 0051-0054, especially paragraph h0054 explain how the ornament receives data but there is no hardware described to allow transmitting back).  
Although Piccionelli teaches the connection between the interactive device and the user device, Piccionelli is not clear that the devices are paired together. Brenner et al. teaches pairing the interactive device with a user device (pairing of devices described in abstract and shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pairing connection between devices taught by Brenner et al. into the system of Piccionelli. The rationale to combine would be to allow short-range wireless connection between two short-range devices (column 1, line 49-63 of Brenner et al.).
Regarding claim 5, Piccionelli teaches the method of claim 1, wherein the interactive device is a Christmas ornament (paragraph 0051 describes the interactive device and recites that “the ornamental member 14 is a decorative type member, such as an ornament for a Christmas tree”) that is paired with the user device that is a smartphone (paragraphs 0098-0099 explain that the controlling computer may be a smartphone like an iPhone). 
Regarding claim 6, Piccionelli teaches the method of claim 1, wherein the interactive device is paired with the user device via at least one of a Wi-Fi data-streaming connection and a Bluetooth data-streaming connection (paragraph 0054 describes the use of Blue Tooth technology in the pairing).  
Regarding claim 7, Piccionelli teaches the method of claim 1, wherein allowing the one-way data stream transfer to the interactive device (paragraph 0054 explains how data is transferred from the user device of the data controller 16 to the ornament through the receiving member 22 of figure 2, but not the other way around) includes at least one of transferring data via a storage medium physically inserted into the interactive device and transferring data via a data-streaming connection between the paired interactive device and user device (paragraphs 0014 and 0054 describe how the data is streamed from the user device of the processor 12 to the interactive device of the ornament member 14 of figure 2 via receiving member 22 of figure 2).  
Regarding claim 8, Piccionelli teaches the method of claim 1, further comprising controlling the display screen and the audio component by actuating a button disposed on the interactive device (paragraphs 0061-0062 describe the control of the display screen and the audio component that is given in paragraph 0009 to be through input sensors or buttons).  
Regarding claim 9, Piccionelli teaches the method of claim 1, further comprising controlling the display screen and the audio component by using the user device to control a controller of the interactive device (figure 1 shows the connections to allow the user device of processor 12 to control the data controller 16 of figure 1 to allow data transfer as given in paragraph 0054 to control the display screen as given in paragraph 0061 and audio component as given in paragraph 0062).  
Regarding claim 10, Piccionelli teaches the method of claim 1, wherein the interactive device is a bell-shaped Christmas ornament or a ball-shaped Christmas ornament (figure 5 depicts the use of a ball-shaped Christmas ornament such as that described in paragraph 0005).  
Regarding independent claim 11, Piccionelli teaches an interactive device (ornamental member 14 of figure 2 that is given to be interactive in paragraph 0097) that is pairable with a user device (figure 1 shows the pairing of the ornamental member 14 with the data controller 16 and computer of the processor 12 as described in paragraph 0050), comprising: 
a housing (body 18 of figure 2); 
a data storage (to store data transmitted as given in paragraphs 0061-0062); 
a controller (data controller 16 of figure 1) configured to connect the interactive device with the user device (as shown in figure 1), the pairing allowing only one-way image and audio data stream transfer from the user device to the interactive device (paragraph 0054 explains how data is transferred to the ornament through the receiving member 22 of figure 2, which receives but does not transmit data), and the pairing preventing image and audio data stream transfer from the interactive device to the user device (paragraphs 0051-0054, especially paragraph 0054 explain how the ornament receives data but there is no way to transmit in the reverse direction); 
a display screen controlled by the controller (through the processor 12 as given in paragraph 0061); and 
an audio component controlled by the controller (through the processor 12 as given in paragraph 0062); 
wherein the display screen displays images (paragraph 0061 explains that “the controller 16 retrieves the appropriate data files from the storage database and transmits the data to the receiving member 22 of the ornamental member 14 via the processor 12. The receiving member 22 transmits the data to the display member 20 for display.”) and the audio component emits sound (paragraph 0062 explains that “the ornamental apparatus comprises an auditory generating device, such as speakers, or mini generators, wherein the auditory generating device is configured to receive instructions from the data controller 16 to generate and produce the transmitted auditory data”) based on the one-way image and audio data stream transfer; and
wherein the interactive device is a non-camera-equipped device (paragraphs 0051-0055 explains the components of the ornamental member 14 that is not given to include a camera or microphone as the device does not take in input and is an output device as given in paragraphs 0010 and 0024).  
Although Piccionelli teaches the connection between the interactive device and the user device, Piccionelli is not clear that the devices are paired together. Brenner et al. teaches pairing the interactive device with a user device (pairing of devices described in abstract and shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pairing connection between devices taught by Brenner et al. into the system of Piccionelli. The rationale to combine would be to allow short-range wireless connection between two short-range devices (column 1, line 49-63 of Brenner et al.).
Regarding claim 12, Piccionelli teaches the interactive device of claim 11, wherein the interactive device is a non-data-recording passive device (paragraphs 0051-0055 explains the components of the ornamental member 14 that is not given to include a recording component and is given in paragraphs 0061, 0067, and 0101 to merely transmit recordations and not create them).  
Regarding claim 13, Piccionelli teaches the interactive device of claim 12, wherein the interactive device does not transmit data to the user device (paragraphs 0051-0054, especially paragraph h0054 explain how the ornament receives data but there is no hardware described to allow transmitting back).  
Regarding claim 14, Piccionelli teaches the interactive device of claim 11, wherein the interactive device is both a non-camera- equipped and a non-microphone-equipped device (paragraphs 0051-0055 explains the components of the ornamental member 14 that is not given to include a camera or microphone as the device does not take in input and is an output device as given in paragraphs 0010 and 0024).  
Regarding independent claim 16, Piccionelli teaches a method, comprising: 
providing a plurality of interactive devices (as given in paragraph 0100 to be a plurality), each interactive device (ornamental member 14 of figure 2 that is given to be interactive in paragraph 0097) having a display screen (a display member 20 of figure 2) and an audio component (auditory generating device described in paragraph 0062); 
connecting at least one of the plurality of interactive devices with at least one of a plurality of user devices (paragraph 0100 describes the connection of the interactive device and user device where paragraph 0098 describes the use of multiple user devices) to provide a paired set of at least one paired interactive device and at least one paired user device  (figure 1 shows the pairing of the ornamental member 14 with the data controller 16 and computer of the processor 12 as described in paragraph 0050); 
streaming data from the at least one paired user device to the at least one paired interactive device of the paired set (paragraph 0054 explains how data is transferred to the ornament through the receiving member 22 of figure 2); and 
preventing data transfer from the at least one connected interactive device to the at least one connected user device based on the connection (paragraphs 0051-0054, especially paragraph 0054 explain how the ornament receives data but there is no way to transmit in the reverse direction); and
displaying images via at least one display screen of the at least one paired interactive device (paragraph 0061 explains that “the controller 16 retrieves the appropriate data files from the storage database and transmits the data to the receiving member 22 of the ornamental member 14 via the processor 12. The receiving member 22 transmits the data to the display member 20 for display.”) or emitting sound via at least one audio component of the at least one paired interactive device (paragraph 0062 explains that “the ornamental apparatus comprises an auditory generating device, such as speakers, or mini generators, wherein the auditory generating device is configured to receive instructions from the data controller 16 to generate and produce the transmitted auditory data”) based on the streamed data; 
wherein the at least one paired interactive device of the paired set is a non-recording device (paragraphs 0051-0055 explains the components of the ornamental member 14 that is not given to include a recording component and is given in paragraphs 0061, 0067, and 0101 to merely transmit recordations and not create them); and
wherein each interactive device of the plurality of interactive device is a non-camera-equipped device and a non-microphone-equipped device (paragraphs 0051-0055 explains the components of the ornamental member 14 that is not given to include a camera or microphone as the device does not take in input and is an output device as given in paragraphs 0010 and 0024).  
Although Piccionelli teaches the connection between the interactive device and the user device, Piccionelli is not clear that the devices are paired together. Brenner et al. teaches pairing the interactive device with a user device (pairing of devices described in abstract and shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pairing connection between devices taught by Brenner et al. into the system of Piccionelli. The rationale to combine would be to allow short-range wireless connection between two short-range devices (column 1, line 49-63 of Brenner et al.).
Regarding claim 18, Piccionelli teaches the method of claim 16, wherein the at least one paired interactive device includes a plurality of paired interactive devices that are all paired to the at least one paired user device that is a single user device (paragraph 0100 describes multiple ornamental members that are connected to a single central processor).  
Regarding claim 19, Piccionelli teaches the method of claim 18, wherein each of the plurality of paired interactive devices displays images and emits sound (based on the control from the processor 12 of figure 1 as given in paragraphs 0061-0062) when the single user device is within a predetermined distance of the plurality of paired interactive devices (where the distance is the distance sufficient to allow the connection depicted in figure 1).  
Regarding claim 20, Piccionelli teaches the method of claim 16, wherein each of the plurality of interactive devices is one of a ball- shaped Christmas ornament and a bell-shaped Christmas ornament (figures 5 and 20 depict the use of a ball-shaped Christmas ornament such as that described in paragraph 0005) having a flat front portion on which one of a liquid-crystal display and a light-emitting diode display is disposed (paragraph 0011 describes the use LCD or LED displays as the display member 20 of paragraph 0051 that is shown in figure 20 to be disposed on a front portion of the ornament that is shown to be flatter than the ends. Further changes in the shape would be obvious matters of aesthetic design changes. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).
Regarding claim 21, Piccionelli teaches the method of claim 16. Piccionelli does not teach the method wherein: 
the at least one paired interactive device includes a plurality of paired interactive devices; 
the at least one paired user device includes a plurality of paired user devices; and 
the plurality of paired user devices includes a priority paired user device that has a first pairing priority over the other of the plurality of paired user devices.  
Brenner et al. teaches the method wherein: 
the at least one paired interactive device includes a plurality of paired interactive devices (figure 1 shows multiple instances of source devices 108 as given in column 2, lines 49-60); 
the at least one paired user device includes a plurality of paired user devices (figure 1 shows multiple instances of destination devices 106 as given in column 2, lines 49-60); and 
the plurality of paired user devices includes a priority paired user device that has a first pairing priority over the other of the plurality of paired user devices (column 4, line 32 to column 5, line 32 describe the priorities to allow pairing where column 5, lines 10-32 specifically describe the priorities for the pairings of the interactive device of the source device 108a to the different user devices of the destination devices 106a and 106b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pairing priorities between devices taught by Brenner et al. into the system of Piccionelli. The rationale to combine would be to reduce or eliminate a user having to manually pair or unpair sets of short-range devices to obtain a target pairing (column 2, lines 7-14 of Brenner et al.).
Regarding claim 22, Brenner et al. teaches further the method of claim 21, further comprising: 
pairing all of the plurality of paired interactive devices with the priority paired user device when the priority paired user device is within a predetermined distance of the plurality of paired interactive devices (column 2, lines 49-60 describes the pairing where lines 57-60 specifically describe the pairing to multiple devices and column 2, lines 31-48 describe the short-range distance connection); and 
streaming data from the priority paired user device to all of the plurality of paired interactive devices (column 4, lines 27-31 describe how the pairings include streaming data of music or video).
Response to Arguments
Applicant's arguments filed 1/12/21 have been fully considered but they are not persuasive. 
Applicant contends that Piccionelli does not teach preventing data transfer from the interactive device to the user device based on the pairing. The examiner disagrees. Based on the nature of the connection between the ornament and data controller, data is not transferred from the ornament to the data controller. Thus, the hardware and connection prevent the data transfer from the interactive device to the user device based on the pairing. The claims do not specify how the data transfer is prevented so the dictionary definition is used of keeping (something) from happening or arising. The lack of hardware and connection type keeps data from being transferred.
Applicant contends that Boyer does not teach pairing as the receiver and transmitter are blind to each other. The examiner disagrees. This argument is moot as Boyer is no longer used in the rejection.
Applicant contends that Brenner is directed to an unrelated field and is non-analogous to the present claimed invention. Additionally, Brenner prioritizes connections between already paired devices and not prioritizing a priority paired device itself to be paired. The examiner disagrees. Brenner is related solely in its capacity of teaching paired devices and priorities of pairings. Thus, this feature is common and allows the prior art to be considered analogous. Brenner teaches the priority of the connections between paired devices, as claimed. Brenner teaches in column 4, line 32 to column 5, line 32 the priorities to allow pairing where column 5, lines 10-32 specifically describe the priorities for the pairings of the interactive device of the source device 108a to the different user devices of the destination devices 106a and 106b.
Applicant contends that Piccionelli teaches the use of cameras and microphones in certain embodiments. The examiner disagrees. Having specific embodiments that include a camera does not preclude the rejection over other embodiments that do not include the camera. Figure 8 of Piccionelli shows camera 34 but this camera is not included in the embodiments of figures 1 and 2. Thus, the device without a camera or microphone is at least rendered obvious by the prior art, even if other embodiments teach that they could be used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627